FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34195 Layne Christensen Company (Exact name of registrant as specified in its charter) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicated by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] There were 19,878,192 shares of common stock, $.01 par value per share, outstanding on December 3, 2012. LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES FORM 10-Q FOR THE QUARTERLY PERIOD ENDED OCTOBER 31, 2012 INDEX Page PART I ITEM 1. Financial Statements 3 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 28 ITEM 4. Controls and Procedures 29 PART II ITEM 1. Legal Proceedings 29 ITEM 1A. Risk Factors 30 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 ITEM 3. Defaults Upon Senior Securities 30 ITEM 4. Mine Safety Disclosures 30 ITEM 5. Other Information 30 ITEM 6. Exhibits 30 Signatures 31 2 PART I ITEM 1.Financial Statements LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS October 31, January 31, (in thousands) ASSETS (unaudited) (unaudited) Current assets: Cash and cash equivalents $ $ Customer receivables, less allowance of $7,260 and $8,141, respectively Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Deferred income taxes Income taxes receivable Restricted deposits-current - Other Total current assets Property and equipment: Land Buildings Machinery and equipment Gas transportation facilities and equipment - Oil and gas properties - Mineral interests in oil and gas properties - Less - Accumulated depreciation and depletion ) ) Net property and equipment Other assets: Investment in affiliates Goodwill Other intangible assets, net Restricted deposits-long term Deferred income taxes - Other Total other assets Total assets $ $ See Notes to Consolidated Financial Statements. - Continued - 3 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS - (Continued) October 31, January 31, (in thousands, except per share data) LIABILITIES AND STOCKHOLDERS' EQUITY (unaudited) (unaudited) Current liabilities: Accounts payable $ $ Notes payable and current maturities of long term debt Accrued compensation Accrued insurance expense Other accrued expenses Acquisition escrow obligation-current - Income taxes payable Billings in excess of costs and estimated earnings on uncompleted contracts Total current liabilities Noncurrent and deferred liabilities: Long-term debt Accrued insurance expense Deferred income taxes - Acquisition escrow obligation-long term Other Total noncurrent and deferred liabilities Contingencies Stockholders' equity: Common stock, par value $.01 per share, 30,000 shares authorized, 19,826 and 19,699 shares issued and outstanding, respectively Capital in excess of par value Retained earnings Accumulated other comprehensive loss ) ) Total Layne Christensen Company stockholders' equity Noncontrolling interests Total equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements. 4 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Nine Months Ended October 31, Ended October 31, (unaudited) (unaudited) (in thousands, except per share data) Revenues $ Cost of revenues (exclusive of depreciation and amortization, shown below) Selling, general and administrative expenses ) Depreciation and amortization ) Loss on remeasurement of equity investment - - ) - Equity in earnings of affiliates Interest expense ) Other income, net Income from continuing operations before income taxes Income tax (expense) benefit ) ) ) Net income from continuing operations Net income (loss) from discontinued operations ) 45 ) Net income (loss) ) Net income attributable to noncontrolling interests ) Net income (loss) attributable to Layne Christensen Company $ $ $ ) $ Earnings per share information attributable to Layne Christensen shareholders: Basic income per share - continuing operations Basic income (loss) per share - discontinued operations ) ) Basic income (loss) per share $ $ ) $ Diluted income per share - continuing operations Diluted income (loss) per share - discontinued operations ) ) Diluted income (loss) per share $ $ $ ) $ Weighted average shares outstanding - basic Dilutive stock options and nonvested shares Weighted average shares outstanding- dilutive See Notes to Consolidated Financial Statements. LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) Three Months Nine Months Ended October 31, Ended October 31, (unaudited) (unaudited) (in thousands) Net income (loss) $ $ $ ) $ Other comprehensive income (loss): Foreign currency translation adjustments (net of tax expense (benefit) of ($864), ($145), ($601) and $173, respectively) Other comprehensive income (loss) Comprehensive income (loss) ) Comprehensive income attributable to noncontrolling interests (all attributable to net income) Comprehensive income (loss) attributable to Layne Christensen Company $ $ $ ) $ See Notes to Consolidated Financial Statements. 5 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) Total Layne Accumulated Christensen Capital In Other Company Common Stock Excess of Retained Comprehensive Stockholders' Noncontrolling (in thousands, except share data) Shares Amount Par Value Earnings Income (Loss) Equity Interest Total Balance January 31, 2011 $ ) $ $ $ Net income Other comprehensive income Issuance of nonvested shares 2 (2 ) - - Forfeiture of nonvested shares ) - - - Treasury stock purchased and subsequently cancelled ) - ) ) ) Expiration of performance contingent nonvested shares ) - - - Issuance of stock upon exercise of options - Income tax benefit on exercise of options 16 16 16 Income tax deficiency upon vesting of - - restricted shares ) ) ) Distribution to noncontrolling interest ) ) Share-based compensation Balance October 31, 2011 $ ) $ $ $ Balance January 31, 2012 $ ) $ $ $ Net income (loss) Other comprehensive loss ) ) ) Issuance of nonvested shares 1 (1 ) - - Issuance of stock upon exercise of options - Income tax deficiency on forfeiture of options ) ) ) Acquisition of noncontrolling interest ) Distribution to noncontrolling interest - ) ) Share-based compensation Balance October 31, 2012 $ ) $ $ $ See Notes to Consolidated Financial Statements. 6 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOW Nine Months Ended October 31, (unaudited) (in thousands) Cash flow from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to cash flow from operating activities: Depreciation, depletion and amortization Loss on disposal of discontinued operations - Loss on remeasurement of equity investment - Deferred income taxes ) ) Share-based compensation Share-based compensation excess tax benefit - ) Equity in earnings of affiliates ) ) Dividends received from affiliates Gain from disposal of property and equipment ) ) Changes in current assets and liabilities, net of effects of acquisitions: Increase in customer receivables ) ) Increase in costs and estimated earnings in excess of billings on uncompleted contracts ) ) Increase in inventories ) ) Decrease in other current assets ) Increase (decrease) in accounts payable and accrued expenses ) Decrease in billings in excess of costs and estimated earnings on uncompleted contracts ) ) Other, net Cash (used in) provided by operating activities ) 22 Cash flow from investing activities: Additions to property and equipment ) ) Additions to gas transportation facilities and equipment ) ) Additions to oil and gas properties ) ) Additions to mineral interests in oil and gas properties ) ) Acquisition of businesses, net of cash acquired ) ) Proceeds from disposal of property and equipment Proceeds from sale of business - Deposit of cash into restricted accounts - ) Release of cash from restricted accounts Distribution of restricted cash for prior year acquisitions ) ) Cash used in investing activities ) ) Cash flow from financing activities: Borrowing under revolving loan facilities Repayments under revolving loan facilities ) ) Net decrease in notes payable ) ) Principal payments under capital lease obligation ) - Acquisition of noncontrolling interest ) - Distribution to noncontrolling interests ) ) Issuance of common stock upon exercise of stock options Excess tax benefit on exercise of share-based instruments - 16 Purchases and retirement of treasury stock - ) Cash provided by financing activities Effects of exchange rate changes on cash Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See Notes to Consolidated Financial Statements. 7 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.Accounting Policies and Basis of Presentation Principles of Consolidation - The consolidated financial statements include the accounts of Layne Christensen Company and its subsidiaries (together, the "Company"). Intercompany transactions have been eliminated. Investments in affiliates (20% to 50% owned) in which the Company exercises influence over operating and financial policies are accounted for by the equity method.The unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements of the Company for the year ended January 31, 2012, as filed in its Annual Report on Form 10-K. The accompanying unaudited consolidated financial statements include all adjustments (consisting only of normal recurring accruals) which, in the opinion of management, are necessary for a fair presentation of financial position, results of operations and cash flows. Results of operations for interim periods are not necessarily indicative of results to be expected for a full year. The Company has evaluated subsequent events through the time of the filing of these consolidated financial statements. Presentation - The Company changed its method of presenting comprehensive income due to the adoption of Financial Accounting Standards Board Accounting Standards Update 2011-05, “Presentation of Comprehensive Income”, during fiscal 2012. The change in presentation has been applied retrospectively to all periods presented. As discussed further in Note 11, during the second quarter of fiscal 2013, the Company reclassified its Energy Division as a discontinued operation, the sale of which was completed on October 1, 2012. Use of Estimates in Preparing Financial Statements - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Revenue Recognition - Revenues are recognized on large, long-term construction contracts meeting the criteria of Accounting Standards Codification (“ASC”) Topic 605-35 “Construction-Type and Production-Type Contracts” (“ASC Topic 605-35”), using the percentage-of-completion method based upon the ratio of costs incurred to total estimated costs at completion. Contract price and cost estimates are reviewed periodically as work progresses and adjustments proportionate to the percentage of completion are reflected in contract revenues in the reporting period when such estimates are revised. Changes in job performance, job conditions and estimated profitability, including those arising from contract penalty provisions, change orders and final contract settlements may result in revisions to costs and income and are recognized in the period in which the revisions are determined. Contracts for the Company’s mineral exploration drilling services are billable based on the quantity of drilling performed and revenues for these drilling contracts are recognized on the basis of actual footage or meterage drilled. As allowed by ASC Topic 605-35, revenue is recognized on smaller, short-term construction contracts using the completed contract method. Provisions for estimated losses on uncompleted construction contracts are made in the period in which such losses are determined. Revenues for direct sales of equipment and other ancillary products not provided in conjunction with the performance of construction contracts are recognized at the date of delivery to, and acceptance by, the customer. Provisions for estimated warranty obligations are made in the period in which the sales occur. Revenues for the sale of oil and gas by the Company’s discontinued Energy Division were recognized on the basis of volumes sold at the time of delivery to an end user or an interstate pipeline, net of amounts attributable to royalty or working interest holders. The Company’s revenues are presented net of taxes imposed on revenue-producing transactions with its customers, such as, but not limited to, sales, use, value-added and some excise taxes. Goodwill- The Company’s impairment evaluation for goodwill is conducted annually or more frequently if events or changes in circumstances indicate that an asset might be impaired. The process of evaluating goodwill for impairment involves the determination of the fair value of the Company’s reporting units. Inherent in such fair value determinations are certain judgments and estimates, including the interpretation of current economic indicators and market valuations, and assumptions about the Company’s strategic plans with regard to its operations. The Company believes at this time that the carrying value of the goodwill is appropriate, although to the extent additional information arises or the Company’s strategies change, it is possible that the Company’s conclusions regarding impairment of the goodwill could change and result in a material effect on its financial position and results of operations. Intangible Assets - Other intangible assets primarily consist of trademarks, customer-related intangible assets and patents obtained through business acquisitions. Amortizable intangible assets are being amortized using the straight-line method over their estimated useful lives, which range from 1 to 35 years. The impairment evaluation of the carrying amount of intangible assets with indefinite lives is conducted annually or more frequently if events or changes in circumstances indicate that an asset might be impaired. 8 Other Long-lived Assets - Long-lived assets, including amortizable intangible assets, are reviewed for recoverability whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Factors we consider important which could trigger an impairment review include but are not limited to the following: ● significant underperformance of our assets; ● significant changes in the use of the assets; and ● significant negative industry or economic trends. The Company believes at this time that the carrying values and useful lives of its long-lived assets continue to be appropriate. Cash and Cash Equivalents- The Company considers investments with an original maturity of three months or less when purchased to be cash equivalents. The Company’s cash equivalents are subject to potential credit risk. The Company’s cash management and investment policies restrict investments to investment grade, highly liquid securities. The carrying value of cash and cash equivalents approximates fair value. Restricted Deposits - Restricted deposits consist of escrow funds associated with acquisitions. Allowance for Uncollectible Accounts Receivable - The Company makes ongoing estimates relating to the collectability of its accounts receivable and maintains an allowance for estimated losses resulting from the inability of its customers to make required payments. In determining the amount of the allowance, the Company makes judgments about the creditworthiness of significant customers based on ongoing credit evaluations, and also considers a review of accounts receivable aging, industry trends, customer financial strength, credit standing and payment history to assess the probability of collection. The Company does not establish an allowance for credit losses on long-term contract unbilled receivables.Adjustments to unbilled receivables related to credit quality, if they occur, are accounted for as a reduction of revenue. Accrued Insurance Expense - The Company maintains insurance programs where it is responsible for a certain amount of each claim up to a self-insured limit. Estimates are recorded for health and welfare, property and casualty insurance costs that are associated with these programs. These costs are estimated based in part on actuarially determined projections of future payments under these programs. Should a greater amount of claims occur compared to what was estimated or costs of the medical profession increase beyond what was anticipated, reserves recorded may not be sufficient and additional costs to the consolidated financial statements could be required. Costs estimated to be incurred in the future for employee medical benefits, property, workers’ compensation and casualty insurance programs resulting from claims which have occurred are accrued currently. Under the terms of the Company's agreement with the various insurance carriers administering these claims, the Company is not required to remit the total premium until the claims are actually paid by the insurance companies. These costs are not expected to significantly impact liquidity in future periods. Fair Value of Financial Instruments - The carrying amounts of financial instruments, including cash and cash equivalents, customer receivables and accounts payable, approximate fair value at October 31, 2012 and January 31, 2012, because of the relatively short maturity of those instruments. See Note 4 for disclosure regarding the fair value of indebtedness of the Company, Note 5 for disclosure regarding the fair value of derivative instruments and Note 7 for other fair value disclosures. Litigation and Other Contingencies - The Company is involved in litigation incidental to its business, the disposition of which is not expected to have a material effect on the Company’s business, financial position, results of operations or cash flows. It is possible, however, that future results of operations for any particular quarterly or annual period could be materially affected by changes in the Company’s assumptions related to these proceedings. The Company records a liability when it is both probable that a liability has been incurred and a minimum amount of loss can be reasonably estimated. These provisions are reviewed at least quarterly and adjusted to reflect the impacts of negotiations, settlements, rulings, advice of legal counsel, and other information and events pertaining to a particular case. To the extent additional information arises or the Company’s strategies change, it is possible that the Company’s estimate of its probable liability in these matters may change. Derivatives - The Company periodically enters into hedge contracts, which are recorded at fair value, related to certain forecasted foreign currency costs which are accounted for as cash flow hedges, such that changes in fair value for the effective portion of hedge contracts are recorded in accumulated other comprehensive income (loss) in stockholders’ equity, until the hedged item is recognized in operations. The ineffective portion of the derivatives’ change in fair value, if any, is immediately recognized in operations. The Company does not enter into derivative financial instruments for speculative or trading purposes. Share-based Compensation - The Company recognizes the cost of all share-based instruments in the financial statements using a fair-value measurement of compensation expense related to all share-based instruments over the term expected to be benefited by the instrument. As of October 31, 2012, the Company had unrecognized compensation expense of $5,496,000 to be recognized over a weighted average period of 2.3 years. For all share-based awards granted after February 1, 2012, the Company determines the fair value of share-based compensation granted in the form of stock options using a lattice valuation model. Previously, the Black-Scholes model was used. The Company believes the lattice valuation model will produce a more accurate valuation of its compensation grants as it incorporates additional parameters of grants. The change did not have a material effect on the consolidated financial statements. 9 Unearned compensation expense associated with the issuance of nonvested shares is amortized on a straight-line basis as the restrictions on the stock expire, subject to achievement of certain contingencies. Income Taxes - Income taxes are provided using the asset/liability method, in which deferred taxes are recognized for the tax consequences of temporary differences between the financial statement carrying amounts and tax basis of existing assets and liabilities. Deferred tax assets are reviewed for recoverability and valuation allowances are provided as necessary. Provision for U.S. income taxes on undistributed earnings of foreign subsidiaries and affiliates is made only on those amounts in excess of funds considered to be invested indefinitely. In general, the Company records income tax expense during interim periods based on its best estimate of the full year’s effective tax rate. However, income tax expense relating to adjustments to the Company’s liabilities for uncertainty in income tax positions is accounted for discretely in the interim period in which it occurs. The Company’s estimate of uncertainty in income taxes is based on the framework established in the accounting for income taxes guidance. This guidance addresses the determination of how tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements. The Company recognizes the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. For tax positions that meet this recognition threshold, the Company applies judgment, taking into account applicable tax laws and experience in managing tax audits and relevant accounting guidance, to determine the amount of tax benefits to recognize in the financial statements. For each position, the difference between the benefit realized on our tax return and the benefit reflected in the financial statements is recorded as a liability in the consolidated balance sheet. This liability is updated at each financial statement date to reflect the impacts of audit settlements and other resolution of audit issues, expiration of statutes of limitation, developments in tax law and ongoing discussions with taxing authorities. As of October 31 and January 31, 2012, the total amount of unrecognized tax benefits recorded was $14,349,000 and $13,322,000, respectively, of which substantially all would affect the effective tax rate if recognized. The Company does not expect the unrecognized tax benefits to change materially within the next 12 months. The Company classifies uncertain tax positions as non-current income tax liabilities unless expected to be paid in one year. The Company reports income tax-related interest and penalties as a component of income tax expense. As of October 31 and January 31, 2012, the total amount of accrued income tax-related interest and penalties included in the balance sheet (recorded in other accrued expenses) was $8,464,000 and $6,810,000, respectively. An income tax benefit of $976,000 and income tax expense of $6,151,000 were recorded for continuing operations for the three and nine months ended October 31, 2012, respectively, compared to income tax expense for continuing operations of $4,212,000 and $21,363,000 for the same periods last year. The Company had several discrete period items impacting the tax rate for the three and nine months ended October 31, 2012. There was no tax benefit recorded on the previously disclosed loss associated with the equity investment in Diberil in the second quarter. During the three months ended October 31, 2012, certain of the Company’s tax years in the U.S. and foreign jurisdictions were closed with no adjustments, resulting in the reversal of previously established reserves for uncertain tax positions totaling $3,106,000. The effective tax rates for continuing operations for the three and nine months ended October 31, 2012 excluding discrete items were 26.5% and 37.0%, respectively. For the three and nine months ended October 31, 2011, the effective tax rates for continuing operations were 30.6% and 39.0%. The decrease in the effective rates without regard to discrete items as compared to the prior year was primarily due to a change in the mix of domestic and foreign income along with the favorable tax treatment of equity in earnings of affiliates which are permanently reinvested. Earnings Per Share - Earnings per share are based upon the weighted average number of common and dilutive equivalent shares outstanding.Options to purchase common stock and nonvested shares are included based on the treasury stock method for dilutive earnings per share, except when their effect is antidilutive. Options to purchase 1,061,283 shares have been excluded from weighted average shares in the three and nine months ended October 31, 2012, as their effect was antidilutive. A total of 330,377 and 313,900 nonvested shares have been excluded from weighted average shares in the three and nine months ended October 31, 2012, respectively, as their effect was antidilutive.Options to purchase 625,200 and 366,108 shares have been excluded from weighted average shares in the three and nine months ended October 31, 2011, respectively, as their effect was antidilutive. A total of 237,646 and 190,696 nonvested shares have been excluded from weighted average shares in the three and nine months ended October 31, 2011, respectively, as their effect was antidilutive. Supplemental Cash Flow Information - The amounts paid for income taxes, interest and noncash investing and financing activities were as follows: 10 Nine Months Ended October 31, (in thousands) Income taxes $ $ Interest Noncash investing and financing activities: Accrued capital additions - Deferred debt issuance costs - Capital lease obligations for equipment 35 During the nine months ended October 31, 2011, the Company deferred $1,700,000 debt issuance costs against the borrowing capacity of its $300,000,000 credit facility. These costs will be amortized over the life of the credit facility agreement. See Note 4 for further discussion of the Company’s credit facility agreement. New Accounting Pronouncements – In May 2011, the FASB issued ASU 2011-04, “Fair Value Measurement (Topic 820):Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs” (“ASU 2011-04”), which is effective for annual reporting periods beginning after December 15, 2011. This guidance amends certain accounting and disclosure requirements related to fair value measurements. The Company adopted this guidance as of February 1, 2012, which did not have a material impact on its financial position, results of operations or cash flows. On July 27, 2012, the FASB issued ASU 2012-02, which amends the accounting guidance on testing indefinite-lived intangible assets, other than goodwill, for impairment. The FASB issued the ASU in response to feedback on ASU 2011-08, which amended the goodwill impairment testing requirements by allowing an entity to perform a qualitative impairment assessment before proceeding to the two-step impairment test. Similarly, under ASU 2012-02, an entity testing an indefinite-lived intangible asset for impairment has the option of performing a qualitative assessment before calculating the fair value of the asset. Although ASU 2012-02 revises the examples of events and circumstances that an entity should consider in interim periods, it does not revise the requirements to test (1) indefinite-lived intangible assets annually for impairment and (2) between annual tests if there is a change in events or circumstances. The adoption of ASU 2012-02 is not expected to have a significant impact on the Company’s consolidated financial statements. 2.Acquisitions Fiscal Year 2013 On October 4, 2012, the Company acquired 100% of the stock of Fursol Informatica S.r.l., (“Fursol”) an Italian company. Fursol is active in the business of production, marketing, installation and maintenance of software and electronic devices. The Company believes it will benefit from Fursol’s technology to improve the performance and efficiency of its Geoconstruction operations. The aggregate purchase price was $1,000,000, of which $850,000 was paid at the acquisition date, with the remainder of $150,000 to be paid on October 4, 2013. The purchase price was preliminarily allocated to an identifiable intangible asset associated with computer software valued at $1,458,000 (with a weighted-average life of three years) and to a noncurrent liability of $458,000. The purchase price allocation remains provisional pending completion of further valuation analysis. Any further revisions will be recorded as adjustments to the final purchase price allocation. The results of operations of Fursol have been included in the Company’s consolidated statements of income commencing on the closing date and were not significant. Pro forma amounts related to Fursol for periods prior to the acquisition have not been presented since the acquisition would not have had a significant effect on the Company’s consolidated revenues or net income. On May 30, 2012, the Company acquired the remaining 50% interest of Diberil Sociedad Anónima (“Diberil”), a Uruguayan company and parent company to Costa Fortuna (Brazil and Uruguay). We expect Diberil to expand our geoconstruction capabilities into the Brazil market as well as serve as a platform for further expansion into South America. The aggregate purchase price for the remaining 50% of Diberil of $16,150,000 was comprised of cash ($2,422,000 of which was placed in escrow to secure certain representations, warranties and indemnifications). The Company acquired the initial 50% interest in Diberil on July 15, 2010. In accordance with accounting guidance in moving Diberil to a fully consolidated basis, the Company remeasured the previously held equity investment to fair value and recognized a loss of $7,705,000 during the second quarter. The fair value of the 50% noncontrolling interest was estimated to be $15,794,000 at the time of the adjustment. The fair value assessment was determined based on various valuation techniques, including our current year transaction, adjusted for an assumed control premium. Acquisition related costs of $228,000 were recorded as an expense in the periods in which the costs were incurred. The preliminary purchase price allocation was based on an assessment of the fair value of the assets and liabilities acquired, using the Company’s internal operational assessments and other analyses, which are Level 3 measurements. The preliminary purchase allocation recorded in the second quarter was adjusted during the current quarter as the valuation analysis progressed. As a result of the adjustment, goodwill was decreased $100,000 from the initial amount. The adjustments made were retrospectively applied to the acquisition date, and did not have a significant effect on the financial statements. The purchase price allocation remains provisional pending completion of further valuation analysis. Any further revisions will be recorded as adjustments to the final purchase price allocation. 11 Based on the Company’s preliminary allocation of the purchase price, the acquisition had the following effect on the Company’s consolidated financial position as of the closing date: (in thousands) Diberil Working capital $ ) Property and equipment Goodwill Other intangible assets Other assets Other noncurrent liabilities ) Total purchase price $ The $4,455,000 of goodwill was assigned to the Geoconstruction Division at the time of acquisition. The purchase price in excess of the value of Diberil’s net assets reflects the strategic value the Company placed on the business. The Company believes it will benefit from synergies as these acquired operations are integrated with the Company’s existing operations. Goodwill associated with the acquisition is expected to be deductible for tax purposes. The Diberil purchase agreement also provided for a purchase price adjustment based on the levels of working capital and debt at closing. The adjustment resulted in an additional purchase price of $2,323,000, which was paid during the third quarter of fiscal 2013. The total purchase price above consists of the $16,150,000 cash purchase price, the $2,323,000 purchase price adjustment, and the $15,794,000 adjusted basis of our existing investment in Diberil. The results of operations of Diberil have been included in the Company’s consolidated statements of operations commencing on the closing date. Including its consolidated and equity basis results, Diberil contributed $4,698,000 and $8,888,000 of income before income taxes for the three and nine months ended October 31, 2012, respectively, compared to $1,236,000 and $2,161,000 in the same periods last year. Assuming the remaining 50% of Diberil had been acquired at the beginning of each period, the unaudited pro forma consolidated revenues, net income (loss), and net income (loss) per share of the Company would be as follows: Three Months Three Months Nine Months Nine Months Ended October 31, Ended October 31, Ended October 31, Ended October 31, (in thousands, except per share data) Revenues $ Net income (loss) attributable to Layne Christensen Company ) Basic income (loss) per share attributable to Layne Christensen Company $ $ $ ) $ Diluted income (loss) per share attributable to Layne Christensen Company $ $ $ ) $ On March 5, 2012, the Company acquired the remaining shares in Layne do Brazil, which were previously held by noncontrolling interests. The shares were acquired for cash payments totaling $2,743,000. In conjunction with the acquisition, the Company eliminated noncontrolling interests of $87,000 and recorded an adjustment to equity of $2,656,000 in accordance with accounting guidance. Fiscal Year 2012 On February 28, 2011, the Company acquired the Kansas and Colorado cured-in-place pipe (“CIPP”) operations of Wildcat Civil Services (“Wildcat”), a sewer rehabilitation contractor. The acquisition furthered the Company’s expansion and geographic reach of its Inliner group westward. The aggregate purchase price for Wildcat of $8,855,000 was comprised of cash ($442,000 of which was placed in escrow to secure certain representations, warranties and indemnifications). The purchase price allocation was based on an assessment of the fair value of the assets and liabilities acquired, using the Company’s internal operational assessments and other analyses, which are Level 3 measurements. Based on the Company’s allocations of the purchase price, the acquisition had the following effect on the Company’s consolidated financial position as of the respective closing date: 12 (in thousands) Wildcat Working capital $ Property and equipment Goodwill Total purchase price $ The $2,318,000 of goodwill was assigned to the Water Infrastructure Division at the time of acquisition. The purchase price in excess of the value of Wildcat’s net assets reflects the strategic value the Company placed on the business. The Company believed it would benefit from synergies as these acquired operations were integrated with the Company’s existing operations. Goodwill associated with the acquisition is expected to be deductible for tax purposes. The results of operations for the acquired entity have been included in the Company’s consolidated statements of operations commencing on the closing date. Revenue and loss before income taxes for Wildcat since its closing date to October 31, 2011, were $9,686,000 and $469,000, respectively. Pro forma amounts related to Wildcat for prior periods have not been presented since the acquisition would not have had a significant effect on the Company’s consolidated revenues or net income. In fiscal year 2011, we acquired certain assets of Intevras Technologies, LLC (“Intevras”).In addition to the Intevras cash purchase price, there is contingent consideration up to a maximum of $10,000,000 (the “Intevras Earnout Amount”), which is based on a percentage of revenues earned on Intevras products and fixed amounts per barrel of water treated by Intevras products during the 60 months following the acquisition. In accordance with accounting guidance, the Company treated the Intevras Earnout Amount as contingent consideration and estimated the liability at fair value as of the acquisition date and included such consideration as a component of total purchase price. The potential undiscounted amount of all future payments that the Company could be required to make under the agreement is between $0 and $10,000,000. The fair value of the contingent consideration arrangement was estimated by applying a market approach. That measure is based on significant inputs that are not observable in the market, also referred to as Level 3 inputs. Key assumptions include a discount rate of 41.2% and an estimated level of annual revenues of Intevras ranging from $1,500,000 to $6,100,000. On July 31, 2012, the Intevras Earnout Amount was reassessed and, based on our estimates of the likelihood of future revenues subject to the earnout provisions, assigned no value. 3.Goodwill and Other Intangible Assets Other intangible assets consist of the following: October 31, 2012 January 31, 2012 (in thousands) Gross Carrying Amount Accumulated Amortization Weighted Average Amortization Period in Years Gross Carrying Amount Accumulated Amortization Weighted Average Amortization Period in Years Amortizable intangible assets: Tradenames $ $ ) 14 $ $ ) 14 Customer/contract-related ) 1 ) 2 Patents ) 15 ) 12 Software and licenses ) 3 ) 3 Non-competition agreements ) 6 ) 6 Other ) 20 ) 24 Total intangible assets $ $ ) $ $ ) Total amortization expense for other intangible assets was $1,080,000 and $859,000 for the three months ended October 31, 2012 and 2011, respectively and $3,656,000 and $3,316,000 for the nine months ended October 31, 2012 and 2011, respectively. The carrying amount of goodwill attributed to each operating segment was as follows: (in thousands) Water Resources Inliner Heavy Civil Geoconstruction Mineral Exploration Other Total Balance January 31, 2012 $
